Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
 
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant's amendment filed on June 29, 2021 was received. Claim 23 was amended. Claims 1-19 and 24-29 were canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 30, 2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 20-22 directed to an invention non-elected without traverse.  Accordingly, claims 20-22 have been cancelled.

Claim Rejections 
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. ((WO 2011/115797 A9), using USPTO of 2013/0052119 A1 as a translation, all citations US ¶ #s), in view of Xu et al. (2010/0102291 A1) & Veerasamy ((2011/0033688 A1) = (10,167,572 B2)), optionally further in view of Fisher et al. (2015/0037515 A1),  and optionally further in view of Yang et al. (7,585,765 B2) &/or  Jeon et al.  (WO 2011/016616 A2 = US2012/0192931 A1, supplies English translation), on claims 23-26, 28-31 & 33-35 are withdrawn, because the claims have been amended. 
The claim rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. ((WO 2011/115797 A9), using USPTO of 2013/0052119 A1 as a translation, all citations US ¶ #s), in view of Xu et al. (2010/0102291 A1) & Veerasamy ((2011/0033688 A1) = (10,167,572 B2)); optionally further in view of Fisher et al. (2015/0037515 A1), with optional further consideration of Yang et al. (7,585,765 B2) &/or  Jeon et al.  (WO 2011/016616 A2 = US2012/0192931 A1, supplies English translation
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. ((WO 2011/115797 A9), using USPTO of 2013/0052119 A1 as a translation, all citations US ¶ #s), in view of Xu et al. (2010/0102291 A1) & Veerasamy ((2011/0033688 A1) = (10,167,572 B2)); optionally further in view of Fisher et al. (2015/0037515 A1), with optional further consideration of Yang et al. (7,585,765 B2) &/or  Jeon et al.  (WO 2011/016616 A2 = US2012/0192931 A1, supplies English translation), as appropriate to the particular pretreatment gases combination option; as applied to claims 23-26, 28 -31 & 33-35; above, and further in view of Al-Haik et al. (US8277872B1) on claims 29 & 32 are withdrawn because the claims have been amended. 
	
REASONS FOR ALLOWANCE
Claims 23 and 30-35 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art on the record, Kim in view of Xu, Veerasamy and Al-Haik, do no teach or suggest the method of graphene forming method for growing a graphene on a catalyst metal layer formed on a workpiece as recited in claim 23. Specifically, Kim is directed to a plasma CVD method by setting the temperature of the base material to 500ºC or lower (abstract) and discloses a thermal CVD requires a higher temperature than plasma CVD (paragraphs 0014-0015); thus, Kim is considered to teach away from the claimed limitation of thermal CVD with temperature of the workpiece falls within a range from 300 degrees C to 500 digress C in the context of claim 23. In addition, Al-Haik’s teaching does not relate to a workpiece temperature in the process of growing graphene on a substrate by thermal CVD and a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717